ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-246, concluding that STEVEN A. PASTERNAK of LIVINGSTON, who was admitted to the bar of this State in 1982, and who has been temporarily suspended from practice since October 4, 2001, should be disbarred for the knowing misappropriation of trust funds in violation of RPC 1.15;
And STEVEN A. PASTERNAK having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*532It is ORDERED that STEVEN A. PASTERNAK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that STEVEN A. PASTERNAK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.